UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-7287



MELVIN DOUGLAS BERROW,

                                               Petitioner - Appellant,

          versus


THEODIS   BECK,  Secretary,     North   Carolina
Department of Corrections,

                                                Respondent - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:05-cv-00019-JAB)


Submitted:   January 28, 2008               Decided:   February 7, 2008


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Melvin Douglas Berrow, Appellant Pro Se.    Sandra Wallace-Smith,
Assistant Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Melvin    Douglas    Berrow    moves    for    a    certificate    of

appealability, seeking to appeal the district court’s order denying

relief on his 28 U.S.C. § 2254 (2000) petition.                 A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”            28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by    the   district    court    is   debatable     or   wrong    and   that    any

dispositive procedural ruling by the district court is likewise

debatable.     Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).           We have independently reviewed the

record and conclude that Berrow has not made the requisite showing.

Accordingly, we deny the motion for a certificate of appealability

and dismiss the appeal.         We deny leave to proceed in forma pauperis

and   dispense   with    oral    argument     because    the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        DISMISSED




                                      - 2 -